Citation Nr: 9907832	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-10 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.

2. Entitlement to service connection for multiple joint pain.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left distal fibula fracture.

4.  Entitlement to a rating in excess of 30 percent for 
hiatal hernia with gastroesophageal reflux disorder and 
gastritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
January 1994, including service in Southwest Asia from 
September 1991 to February 1992 and from March 1993 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Although the RO denied the issue of entitlement to service 
connection for multiple joint pain as a result of an 
undiagnosed illness, the Board finds the veteran's service 
connection claim is more appropriately addressed by the 
bifurcation of the service connection issues as listed on the 
title page of this decision.  The Board also finds that the 
veteran is not prejudiced by the Board's review of these 
issues without additional RO development.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board also notes that the veteran and his service 
representative have raised a claim for entitlement to service 
connection for missing teeth.  This matter is referred to the 
RO for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to a rating in excess of 30 percent 
for hiatal hernia with gastroesophageal reflux disorder and 
gastritis is addressed in a remand order at the end of this 
decision.






FINDINGS OF FACT

1.  Persuasive medical evidence demonstrates the veteran does 
not have an undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The claim for service connection for multiple joint pain 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

3.  Medical evidence demonstrates the veteran's traumatic 
arthritis to the left ankle is manifested by ankle pain, 
without evidence of marked limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran does not presently have an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for multiple joint pain.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a left fibula fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
Factual Background

Service medical records show that in his December 1993 report 
of medical history the veteran noted swollen or painful 
joints and recurrent back pain.  The examiner noted that the 
veteran had sustained a left ankle fracture in 1990, without 
sequelae, and that he experienced recurrent swelling and pain 
to the left ankle and recurrent mechanical-type low back 
pain.  The veteran's December 1993 separation examination 
revealed normal clinical evaluations of the upper and lower 
extremities, spine and other musculoskeletal systems.

During an April 1994 VA "Persian Gulf Examination" the 
veteran reported finger joint and left ankle pain.  He 
reported some smoke exposure and concern about possible nerve 
gas exposure.  The examiner noted joint pain which was likely 
traumatic.  

VA examination in September 1995 included diagnoses of 
myositis and myalgia to the hands, chronic tendinitis to the 
left ankle and probable calcium hydroxyapatite to the 
ligament between the medial malleolus and the talus.  The 
examiner noted there was mild swelling to the veteran's left 
ankle.  There were no deformities to the hands or left ankle.  
There was mild stiffness to the proximal interphalangeal 
joints of the hands, but no limitation of motion.  Grip 
strength was unremarkable.  X-rays of the hands were 
negative, and x-rays of the left ankle revealed probable 
calcium hydroxyapatite, but no other significant findings.

VA orthopedic examination in September 1996 revealed no 
swelling, deformity or laxity to the left ankle.  Range of 
motion studies revealed mild stiffness and minimal pain on 
motion to the left ankle, but no limitation of motion.  The 
diagnoses included chronic tendonitis to the left ankle, 
possible small, old evulsion fracture of the medial malleolus 
and status post fracture of the left fibula at the ankle.



In his April 1997 substantive appeal, the veteran expressed 
disagreement with the RO denial of compensation for multiple 
joint pain.  He argued that he used medication for joint pain 
and noted that he served in the Persian Gulf during the war.  
He stated that no one had been able to diagnose why he had 
multiple joint pain.

During VA examination in December 1997, the veteran 
complained of constant pressure, weakness, occasional 
swelling and stiffness after prolonged walking to the left 
ankle.  He denied flares of joint pain.  He stated he 
experienced right ankle pain, but denied previous right ankle 
injury, and right hip pain, similar to pain experienced in 
1990.  He also complained of upper trapezius muscle aches, 
unrelated to activity or environment.  The diagnoses included 
traumatic arthritis to the left ankle, post ankle fracture, 
manifested by ankle pain without limitation of motion, 
traumatic arthritis to the right ankle, following unknown 
injury, with pain and radiographic changes, and trochanter 
bursitis to the right hip.  The examiner commented that there 
was no evidence of an undiagnosed joint disability.

Criteria & Analysis
Undiagnosed Illness Claim

Initially, the Board notes that the veteran's undiagnosed 
illness claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, based upon his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
satisfied that all relevant facts as to this issue have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).


Service connection may be established for chronic disability, 
which has persisted for a period of six months or more, 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree to 10 
percent or more not later than December 31, 2001.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317 (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(2).  Signs and symptoms which may be 
manifestations of undiagnosed illness include joint pain. 
38 C.F.R. § 3.317(b)(8).

An August 1998 VA General Counsel precedent opinion held that 
the fact signs or symptoms exhibited by a veteran could 
conceivably be attributed to a known clinical diagnosis did 
not preclude compensation under section 3.317, but that 
service connection on a presumptive basis applied only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and could not be construed to 
authorize presumptive service connection for any diagnosed 
illness, regardless of whether the diagnosis could be 
characterized as poorly defined.  See VAOPGCPREC 8-98 (O.G.C. 
Prec. 8-98).

In this case, medical evidence demonstrates that clinical 
diagnoses have been provided for the veteran's specified 
joint pain.  There is no medical evidence of an "undiagnosed 
illness."  In fact, the December 1997 VA examiner found 
there were apparent clinical reasons for the veteran's 
reported orthopedic symptoms.

It is clear that the veteran believes that his joint pain is 
related to his service in the Persian Gulf.  However, as the 
veteran is not a licensed medical practitioner, he is not 
competent to offer opinions on questions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Based upon a review of the evidence of record, the Board 
finds the preponderance of the evidence is against the claim 
for service connection for an undiagnosed illness as a result 
of service in the Southwest Asia theater of operations during 
the Persian Gulf War.

Multiple Joint Pain

The Board notes that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  


Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy, 1 Vet. App. at 81.  The Court has 
also held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit , 5 Vet. App. at 93 
(1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  


Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu, 2 Vet. App. at 494 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates multiple joint pain due to injuries or disease 
incurred in, or aggravated by, active service.  The Board 
notes that the veteran is presently service-connected for the 
residuals of a left distal fibula fracture, that right hip 
and lumbar spine disorders have been previously denied by the 
RO, and that the veteran has not presented claims for service 
connection for any other specific joint disabilities.  There 
is no medical evidence of a specific "multiple joint pain" 
disability.

The only evidence of a present "multiple joint pain" 
disability related to active service is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
multiple joint pain.  See 38 U.S.C.A. § 5107(a).





The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for multiple 
joint pain is not well grounded, the doctrine of reasonable 
doubt has no application to his case.


Higher Rating Claim
Factual Background

Service medical records show that in February 1991 the 
veteran sustained a fracture to the distal fibula.  X-ray 
examination revealed a non-displaced oblique fracture of the 
distal fibula extending into the ankle joint.  In March 1991 
it was noted that anterior, posterior and lateral views 
demonstrated a healed fracture to the distal fibula, in 
anatomic alignment.  An April 1991 study noted possible 
minimal "subcortial" demineralization of the anterior tip 
of the distal tibia, but a May 1991 report noted there was no 
evidence of correlation.

In his December 1993 report of medical history the veteran 
noted swollen or painful joints.  The examiner noted that the 
veteran had sustained a left ankle fracture in 1990, without 
sequelae, and that he experienced recurrent swelling and pain 
to the left ankle.  The veteran's December 1993 separation 
examination revealed a normal clinical evaluation of the 
lower extremities.

During an April 1994 VA "Persian Gulf Examination" the 
veteran reported left ankle pain.  The examiner noted joint 
pain which was likely traumatic.  

VA examination in September 1995 included diagnoses of 
chronic tendinitis to the left ankle and probable calcium 
hydroxyapatite to the ligament between the medial malleolus 
and the talus.  The examiner noted there was mild swelling to 
the veteran's left ankle.  There was no deformity to the left 
ankle.  X-ray examination of the left ankle revealed probable 
calcium hydroxyapatite, but no other significant findings.

VA orthopedic examination in September 1996 revealed no 
swelling, deformity or laxity to the left ankle.  Range of 
motion studies revealed mild stiffness and minimal pain on 
motion to the left ankle, but no limitation of motion.  The 
diagnoses included chronic tendonitis to the left ankle, 
possible small, old evulsion fracture of the medial malleolus 
and status post fracture of the left fibula at the ankle.

In his April 1997 substantive appeal, the veteran stated that 
he experienced constant ankle pain.  He also stated that the 
disorder was aggravated by walking which was required in his 
postal service employment.

During VA examination in December 1997, the veteran 
complained of constant pressure, weakness, occasional 
swelling and stiffness after prolonged walking to the left 
ankle.  He denied flares of joint pain, and reported he 
occasionally used medication for ankle pain.  The examiner 
noted the veteran's gait was normal.  There was no evidence 
of deformity, swelling, tenderness or ligamentous laxity to 
the ankle.  Active range of motion of the left ankle was from 
12 degrees, dorsiflexion, to 40 degrees, plantar flexion.  
The subtalar joint was supple.

The examiner noted x-rays of the left ankle revealed a small 
ossicle at the tip of the medial malleolus consistent with an 
avulsion fracture.  The study was otherwise unremarkable.  It 
was noted the articular surfaces were well preserved.  The 
diagnoses included traumatic arthritis to the left ankle, 
post ankle fracture, manifested by ankle pain without 
limitation of motion.

Criteria & Analysis

The Board notes that the veteran's higher rating claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).



The Ratings Schedule provides compensable ratings for tibia 
and fibula impairment with nonunion and loose movement 
requiring a brace (40 percent); with malunion and marked knee 
or ankle disability (30 percent); with malunion and moderate 
knee or ankle disability (20 percent); and with malunion and 
slight knee or ankle disability (10 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1998).

Alternatively, the Ratings Schedule provides that traumatic, 
or degenerative, arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

In the absence of limitation of motion, a compensable rating 
for traumatic, or degenerative, arthritis can be assigned 
when there is x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
x-ray evidence of same with occasional incapacitating 
exacerbations (20 percent).  Id.  For the purpose of rating 
disability from arthritis, the ankle is considered to be a 
major joint.  See 38 C.F.R. § 4.45(f) (1998).

The Ratings Schedule provides compensable ratings for limited 
motion of the ankle with marked limitation ( 20 percent); and 
moderate limitation (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  Normal range of motion of the 
ankle is from 20 degrees, dorsiflexion, to 45 degrees, 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II (1998).



In this case, the Board notes the veteran's residuals of a 
left fibula fracture are presently rated 10 percent disabling 
under the ratings criteria for fibula impairment (Diagnostic 
Code 5262).  The Board finds, however, that the evidence does 
not reflect malunion or nonunion of the fibula, and that the 
service-connected disability is more appropriately rated 
under the criteria for traumatic arthritis and limitation of 
motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5271.

Medical evidence demonstrates traumatic arthritis to the left 
ankle, post ankle fracture, manifested by ankle pain.  
Although VA examination in December 1997 included a diagnosis 
indicating no limitation of motion, the Board notes the 
examiner also reported active range of motion of the left 
ankle from 12 degrees, dorsiflexion, to 40 degrees, plantar 
flexion.  Therefore, based upon the evidence of record, the 
Board finds the veteran's traumatic arthritis of the left 
ankle warrants a 10 percent disability rating, but that the 
evidence demonstrates no more than a moderate limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board also notes, however, that the Court has held 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40, 
4.45 and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996) 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As the diagnostic code applicable to the veteran's claim 
(Code 5271) is predicated on limitation of motion, 
consideration of an increased evaluation based on functional 
loss due to pain on use or due to flare-ups is proper.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu, 2 Vet. App. 492.  However, VA regulations require 
that a finding of dysfunction due to pain must be supported 
by, among other things, adequate pathology.  38 C.F.R. § 4.40 
(1998); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  

Although the veteran complained of constant pressure, 
weakness, occasional swelling and stiffness after prolonged 
walking to the left ankle, the Board notes he denied flares 
of joint pain and the December 1997 examiner noted the 
veteran had a normal gait, without evidence of deformity, 
swelling, tenderness or ligamentous laxity.  In the absence 
of objective pathology to support the veteran's complaints of 
pain and dysfunction, the Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the residuals of a left fibula 
fracture based on functional loss due to pain on use or due 
to flare-ups. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  Based upon a review of the entire 
record, the Board finds the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
residuals of a left fibula fracture.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  However, the evidence does not show that 
the veteran's residuals of a left fibula fracture have caused 
marked interference with his employment or frequent periods 
of hospitalization.  The veteran's report of aggravation of 
the disorder as a result of his occupation does not represent 
an interference with employment greater than the impairment 
contemplated in the Ratings Schedule.  Therefore, the Board 
finds the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level.


ORDER

Entitlement to service connection for an undiagnosed illness 
as a result of service in the Southwest Asia theater of 
operations during the Persian Gulf War is denied.



The veteran not having submitted a well grounded claim of 
entitlement to service connection for multiple joint pain, 
the appeal is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a left distal fibula fracture is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Based upon a review of the evidence of record, the Board 
finds that additional development is required for an adequate 
determination of the issue on appeal.  In his April 1997 
substantive appeal the veteran reported that his 
gastrointestinal disorder had increased in severity and that 
his VA medical care providers had recommended additional 
medical treatment.  The Board notes that the last VA 
examination of record was conducted in October 1996.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  


The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names. 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his 
gastrointestinal disability since 
September 1995.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  For example, the RO should 
obtain copies of VA medical records, 
relevant to the veteran's treatment for 
gastrointestinal disorder, including the 
VA hospital records associated with 
treatment provided in June 1998.  

2.  The RO should arrange for a VA 
gastrointestinal examination of the 
veteran by an appropriate specialist for 
the purpose of ascertaining the nature 
and extent of severity of his hiatal 
hernia and gastroesophageal reflux 
disorder and gastritis.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  Any opinions expressed as to 
the nature and extent of severity of the 
veteran's gastrointestinal disability 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure review the requested examination 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1995)

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to a 
rating in excess of 30 percent for hiatal 
hernia with gastroesophageal reflux 
disorder and gastritis, and document 
consideration of 38 C.F.R. § 3.321(b)(1).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 19 -


- 1 -


